Title: To Thomas Jefferson from Mason Locke Weems, 22 November 1804
From: Weems, Mason Locke
To: Jefferson, Thomas


                  
                     Very Honord Sir 
                     
                     Dumfries Nov. 22
                  
                  I beg your acceptance of the inclosed “The True Patriot.” Tis among the first of my little Callow brood, and, throughout, bears too evident marks of the pinfeather—but I think I feel the growing strength of my quill, and hope e’er long to send you something better worth perusal—I had the hardiesse to ask of you a line somewhat recommendatory of “Sidney’s Republic,” a work much extolld by Taylor, Rush, & Dickinson. But these, tho great men & True, are, comparatively, but stars of feebler light, and seen, only by the Few—
                  But your Excellency’s Wisdom, Humanity, and Rank, have made you as a Sun in our land; and one beam of your approbation thrown on Sidneys Liberty pleading thot wd render it the dazzling desideratum of thousands. This wd be cutting out good work for an honest Ambition that has learned its right aim, “The increased Happiness of Man,” and covets but little more, now, at middle life, than to be doing something that may cheer the fire Side of Old age. 
                  That God may Continue your Excellency A Great Blessing to our Nation, is both the Sabbath & Week day prayer of your very Obt.
                  
                     M. L. Weems 
                     
                  
               